OFFICE OFIHE    ATTORNEYGENERALOFTEXAS
                           AUSTIN




Mrs. PlattieReynolds, Secretary
State Board of Hairdressers and Cosmetologists
Austin, Texas
Dear Mademr
                                                      d Wasserman



           Tillswill a&t3
 requeetfng the oplnfon o
 not it is necessary that
.beautg operator's license                    e application a health
 certifleate and Was.se                       der the circumstanoea
 described.

of lialrdreasera
approve1 of th
In& met all s
beauty cultme
and the reeult




                     are ao repuired.
                     (b)   of   Article   734b, Vernon’s Annotated

                appllcati.onsfor examination and for
      license shell be aooompanied by a health certi-
      ffcate by a regularly licensed do&or of medl-
      ahe, showing the applicant to be free from any
Mrs. Mettie Remolds,   Secretary, Page 2


     contagious or infectious diseases as detemked
     by a qmeral examination aud k'assermanblood
     test.
          It 1s our opinion and you ama respectfully advised
that such health certificate and such Wasserman test report
must be dsted with reasonable proximity to the date of such
application. Cleerly the Intent of the Legislature  1s to
require appllcanta to show good health at the time of their
applioatlon. A health certlfloate  and Wasseman test dated
six months to one year previously would be of little value
3x1detemnblns present state of health.
                                           Verytrulyyours
                                     ATTO=GEIp&BAL     OF TEXAS




dDS:ej